Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-2, 6 and 7 in the reply filed on 10/15/21 is acknowledged.
Claims 3-5 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/21.
Applicant elects titanium oxide as the elected species.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 16, 2021, September 30, 2021, June 16, 2020 and May 20, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Jimenez et al. (WO 2017/103057).
 	Jimenez teaches an anhydrous dasatinib comprising titanium oxide (see abstract and pages 5, line15+ and claim 5) wherein the tablet is film coated (see abstract and pgs 2 and 4, as required by instant claim 6). With regards to an uncoated tablet including an anhydrous dasatinib, the reference teaches that oxidation can be prevented by the use of coating implying that prior to coating the anhydrous dasatinib is uncoated. The reference additionally teaches that to the organic ester plasticizer, the coating composition of the present invention comprises a polymer and a pigment (as required by instant claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (WO 2017/103057) in view of Stroyer et al. (US 2016/0220494). 
Jimenez teaches an anhydrous dasatinib comprising titanium oxide (see abstract and pages 5, line15+ and claim 5) wherein the tablet is film coated (see abstract and pgs 2 and 4, as required by instant claim 6). With regards to an uncoated tablet including an anhydrous dasatinib, the reference teaches that oxidation can be prevented by the use of coating implying that prior to coating the anhydrous dasatinib is uncoated. The reference additionally teaches that to the organic ester plasticizer, the coating composition of the present invention comprises a polymer and a pigment (as required by instant claim 6). 
 However fails to teach the weight ratio of titanium oxide and dasatinib as required by instant claims 2 and 7.

 It would have been obvious to one of ordinary skill in the art to be motivated to expand the teaching of Jimenez and have the titanium oxide in the coating greater than 0 or 1 as taught by Stroyer with a reasonable expectation of success when the drug of Stroyer is substituted with that of Jimenez.
Thus the claims would have been prima facie obvious at the time of filing.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/30/21